United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Augusta, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Bradley M. Lown, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1851
Issued: January 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 19, 2016 appellant, through counsel, filed a timely appeal from a July 20,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish an injury or medical
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On July 12, 2013 appellant, then a 56-year-old correspondence clerk, filed an
occupational disease claim (Form CA-2) for cervical strain/myofascial pain, multilevel severe
spondylosis, right shoulder impingement syndrome, and right carpal tunnel syndrome. OWCP
assigned File No. xxxxxx412. Appellant attributed her claimed conditions to uploading medical
files to patients’ computer charts. She indicated that she first became aware of her condition on
June 10, 2013, and first realized that it was caused or aggravated by factors of her federal
employment on June 17, 2013. Appellant stopped work on July 10, 2013.
Under OWCP File No. xxxxxx459, OWCP had previously accepted cervical spondylosis,
right shoulder impingement syndrome, and right carpal tunnel syndrome, which arose on or
about August 2, 2010. It also accepted a September 28, 2011 recurrence of disability.3 Effective
July 3, 2013, OWCP terminated appellant’s wage-loss compensation and medical benefits
because her accepted conditions had resolved. It combined her two cervical and right upper
extremity occupational disease claims, and designated OWCP File No. xxxxxx459 as the master
file.
In a July 24, 2013 narrative statement in support of her current claim, appellant alleged a
recurrence of her previously accepted conditions under OWCP File No. xxxxxx459. She also
submitted a position description for correspondence clerk, a June 11, 2013 e-mail thread
regarding a requested ergonomic evaluation, a June 20, 2013 memorandum pertaining to
counseling for absence without leave (AWOL), and previously submitted medical evidence that
had been referenced in OWCP’s July 3, 2013 decision terminating benefits.4
In an August 27, 2013 letter, OWCP advised appellant of the deficiencies in her claim
and provided her 30 days to submit additional evidence. Specifically, appellant was asked to
submit a comprehensive narrative medical report from her attending physician with an opinion as
to how her employment activities caused, contributed to, or aggravated any diagnosed condition.
In a June 24, 2013 medical report, Dr. Karyn L. Woelflein, a Board-certified physiatrist,
indicated that in the second week after appellant returned to work, she was doing computer work
uninterrupted eight hours daily with no other tasks. By the end of the week, she had burning
pain in the left side of her neck. When appellant returned to work the next week, the pain
worsened and she sought treatment at the emergency room. Dr. Woelflein indicated that
appellant stayed off work, rested, and felt better at the time of her June 24, 2013 appointment.
3

OWCP paid wage-loss compensation benefits for temporary total disability and placed appellant on the periodic
compensation rolls, effective December 18, 2011. Appellant resumed full-time work effective June 3, 2013.
4
By decisions dated December 11, 2013 and November 25, 2014, OWCP denied modification of the July 3, 2013
termination of FECA benefits under File No. xxxxxx459.

2

Upon examination, appellant was tender in the left upper trapezius. She diagnosed left-sided
neck strain. In a July 3, 2013 report, Dr. Woelflein indicated that appellant’s pain was generally
worse. She indicated that even short periods of time working on the computer aggravated
appellant’s left-sided neck pain. In an August 5, 2013 report, Dr. Woelflein indicated that
appellant developed severe pain and stiffness in the left side of the neck when she was placed in
a job which was repetitive in nature at the computer, which she believed involved scanning
documents.
In an August 15, 2013 Family and Medical Leave Act (FMLA) Certification of Health
Care Provider for Employee’s Serious Health Condition, Dr. Woelflein noted that appellant was
a correspondence clerk and her essential job functions include duties related to receipt, scanning,
uploading, indexing, and destruction of health and administrative information for the file room,
as well as numerous applications, long periods of computer work, bending, stretching, and
carrying bulky files. She identified typing, data entry, and computer work as job functions that
appellant was unable to perform and should be limited to 20 to 30 minutes per hour.
Dr. Woelflein noted that appellant was placed in a job which required strenuous repetitive usage
of her arms to scan documents into a computer and that she developed left-sided neck pain and
stiffness. She diagnosed cervical muscle strain, left side and a tender and taunt left upper
trapezius muscle. Dr. Woelflein noted that appellant had a preexisting neck problem and opined
a significant aggravation occurred when she returned to work. She indicated that appellant
recovered nicely with rest, gentle exercise, and medications and that she was ready to return to
work with appropriate accommodations.
In a September 4, 2013 progress note, Dr. Stephen D. Katz, an orthopedic surgeon,
indicated that appellant was doing well with regard to pain in her right shoulder, until a few days
ago, when she tried to push herself up out of a bathtub and had pain in her arm. He indicated
that no other injury brought this on. Dr. Katz noted that appellant was off work because of neck
issues. He opined, as far as the shoulder was concerned, she could return to work with no work
over chest level with the right arm.
In a September 19, 2013 visit summary, Dr. Elizabeth Rudenberg, an osteopath and
family practitioner, diagnosed nonallopathic lesions of cervical region, a chronic problem which
appeared to progress; degeneration of intervertebral disc, cervical spine; osteoarthrosis involving
multiple sites; and nonallopathic lesions, thoracic region and upper extremities. She noted that
appellant “returned to work in a production based job in June 17.” New x-rays showed
multilevel spondylosis with foraminal stenosis. Appellant had a “short time off then went off
work June 28.”
By decision dated October 11, 2013, OWCP denied appellant’s claim, finding that the
medical evidence of record did not establish causal relationship between the claimed work
factors and the conditions for which she was treated. Specifically, it found that the medical
evidence did not contain sufficient rationale explaining how the repetitive uploading and
indexing appellant performed for several days after returning to work on June 3, 2013 caused a
neck sprain and significant aggravation to her preexisting neck problem.
On October 28, 2013 OWCP received an undated form from appellant requesting
reconsideration and an October 23, 2013 letter from counsel.

3

In a November 11, 2013 report, Dr. Woelflein opined that appellant’s work aggravated
her preexisting work-related condition. She indicated that appellant has preexisting conditions
that OWCP accepted and for which she was off work for approximately two years.
Dr. Woelflein noted that she provided appellant restrictions which she felt would allow her to
return successfully to work, but appellant was given a job not within those restrictions.
According to the job description, the work entailed looking left at a hard copy, right at the
screen, doing typing and mouse work, and then repeating. Dr. Woelflein indicated that appellant
should not be doing repetitive typing as she needed to look at the keyboard, which required
stretching of the neck and the flexed forward position aggravated her symptoms. Doing this full
time led to increased pain and tenderness which was documented on physical examination.
By decision dated January 24, 2014, OWCP denied appellant’s request for
reconsideration. It found she did not “identify the grounds upon which reconsideration is being
requested” and she did not provide new evidence or legal argument not previously considered.
On February 5 and December 15, 2014 OWCP received a January 30, 2014 letter from
counsel requesting reconsideration. Included was a copy of a December 13, 2014, and
December 10 and October 23, 2013 letters from counsel. In support of the reconsideration
request appellant also included copies of e-mail correspondence to A.L., an employing
establishment employee/labor relations specialist, concerning work restrictions.
In a November 11, 2013 letter, Dr. Woelflein responded to several questions posed by
counsel. She indicated that appellant has right shoulder tendinitis (impingement), cervical
spondylosis (aggravated by cervical strain), and mild right carpal tunnel syndrome.
Dr. Woelflein opined that those conditions were caused by repetitive work as a medical clerk and
advised that appellant could not work at that particular job or any other clerical job. She
indicated that appellant was at maximum medical improvement and further medical treatment
was based on symptomatic management.
By decision dated February 12, 2016, OWCP denied modification of its October 11, 2013
decision. It found that Dr. Woelflein failed to offer a well-rationalized opinion discussing how
appellant’s preexisting conditions progressed beyond what might be expected from the natural
progression of such conditions and how the new injury of June 10, 2013 aggravated her
preexisting conditions. OWCP additionally noted that all of counsel’s letters were scanned under
OWCP File No. xxxxxx459 as he had identified the date of injury as August 2, 2010.
On July 5, 2016 appellant requested reconsideration.
In a June 16, 2016 report, Dr. Katz noted that appellant was originally seen in
January 2012 after being followed by Dr. Woelflein for persistent shoulder and neck pain. He
noted that x-rays at that time revealed mild AC joint arthritis, a type 2 acromion, but no
glenohumeral arthritis. A magnetic resonance imaging scan did not show any evidence of a
rotator cuff tear. Dr. Katz diagnosed impingement syndrome with some neck pain, which he
opined may be related to some of her shoulder issues. He noted that appellant returned in
April 2013 with pain radiating down her arm. Dr. Katz noted that she had been held out of work
for neck issues, but the shoulder continued to have intermittent problems. He indicated that
appellant’s last cortisone injection was in February 2016 and she had been doing fairly well since

4

then. Dr. Katz opined that appellant’s repetitive work could be the cause of some of her shoulder
issues, but within the limits given to her, she should have been fine. He noted that repetitive
overhead reaching and gripping/grasping could cause irritation of the shoulder.
In a June 27, 2016 report, Dr. Rudenberg reported that appellant had been under the care
of the Richmond Area Health Center prior to 2007. She indicated that appellant had
osteoarthritis, which normally progresses slowly with age unless additional external factors
exacerbate the progression. Dr. Rudenberg reported that appellant experienced injuries in the
workplace which would not normally occur without the impact of ergonomically challenging
conditions. She reported that in 2013 appellant was reassigned to a position where she was
required to perform clerical duties of typing, using a mouse, and uploading files. This required
repetitive movements of flexing and extending her neck as well as movements at the wrist while
typing and manipulating a mouse, which have been documented to contribute to carpal tunnel
syndrome when ergonomics are not ideal. Dr. Rudenberg noted that overuse tendionopathy can
be related to poor environmental conditions such as inadequate equipment, poor ergonomics, and
substantial increases in training load without adequate time for the body to adjust. She opined
that tendinopathy was a common result of repetitive movement and that this was a substantial
basis for appellant’s medical complaints. Dr. Rudenberg indicated that less than a week after
beginning a new position, appellant suffered an acute episode of torticollis which resulted in an
emergency room visit. She opined that in appellant’s case, she performed work in both jobs
which involved repetitive motions from a static position. In 2013, less than a week after starting
the new position, appellant suffered an acute episode of torticollis. Dr. Rudenberg opined that
appellant had shown good cause for her work assignments contributing to her disability on
multiple occasions.
By decision dated July 20, 2016, OWCP denied modification of its prior decision. It
found that the medical evidence of record did not provide a well-rationalized opinion relating her
diagnosed condition to the accepted factors of her federal employment based on a complete and
accurate history of her reported work factors.
LEGAL PRECEDENT
A claimant seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.6

5

Supra note 2.

6

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.

5

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the identified employment factors.7
The fact that a condition manifests itself during a period of employment is insufficient to
establish causal relationship.8 Temporal relationship alone will not suffice.9 Entitlement to
FECA benefits may not be based on surmise, conjecture, speculation, or on the employee’s own
belief of causal relationship.10
In any case where a preexisting condition involving the same part of the body is present,
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
Appellant alleged that she aggravated her preexisting conditions of cervical
strain/myofascial pain, multilevel severe spondylosis, right shoulder impingement syndrome, and
carpal tunnel syndrome as a result of repeatedly uploading medical files to patients’ computer
charts in her new position as a correspondence clerk. The evidence supports that appellant
engaged in clerical-type duties which involved repetitive typing, mouse moving, and uploading
medical files to patients’ computer charts, but she submitted insufficient medical evidence to
establish that her conditions were caused or aggravated by these work duties.
Appellant has a prior claim under File OWCP No. xxxxxx459 for the same conditions in
the present claim. Her wage-loss compensation and medical benefits were terminated on July 3,
2013 for her accepted conditions. Appellant started her new assignment in the correspondence
clerk position under the current claim on or about June 3, 2013.
On appeal and before OWCP, counsel and appellant have argued that the current claim
should be adjudicated as a recurrence of disability, rather than as a new occupational disease
claim.12 Appellant, however, attributed her condition to her work duties as a correspondence
7

Victor J. Woodhams, id.

8

20 C.F.R. § 10.115(e).

9

See D.I., 59 ECAB 158, 162 (2007).

10

See M.H., Docket No. 16-0228 (issued June 8, 2016).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

12

A recurrence of disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition which had resulted from a previous injury or illness without an
intervening injury or new exposure to the work environment that caused the illness. 20 C.F.R. § 10.5(x).

6

clerk beginning June 3, 2013. She also submitted medical evidence which listed and related
appellant’s medical conditions to her work duties as a correspondence clerk. Accordingly, the
Board finds that OWCP properly adjudicated her claim as a new occupational disease claim.13
In support of her claim, appellant submitted a series of reports from Dr. Woelflein, who
opined that appellant developed left-sided neck pain and weakness as a result of her job which
she noted required strenuous repetitive usage of her arms to scan documents into a computer.
Dr. Woelflein indicated that a significant aggravation of appellant’s preexisting cervical
spondylosis occurred when she returned to work. In her reports, Dr. Woelflein noted the injury
occurred in the second week after appellant returned to work when she did computer work eight
hours a day with no other tasks. By the end of the week, appellant had burning pain in the left
side of her neck. The neck pain worsened the following week and prompted a visit to the
emergency room. Dr. Woelflein noted tenderness in the left upper trapezius on examination and
diagnosed left-sided neck strain.
In a July 3, 2013 report, Dr. Woelflein indicated that even short periods of time on the
computer would aggravate appellant’s left-sided neck pain. In an FMLA form, she noted the
essential job functions of appellant’s position and opined that typing, data entry, and computer
work were job functions that appellant should be limited to performing 20 to 30 minutes each
hour. Dr. Woelflein indicated that appellant’s job required strenuous repetitive usage of her arms
to scan documents into a computer and she developed left-sided neck pain and stiffness. She
indicated that appellant had a preexisting neck problem which was significantly aggravated when
she returned to work.
In her November 11, 2013 report, Dr. Woelflein indicated that appellant was out of work
for approximately two years for conditions accepted by OWCP. She explained that when
appellant returned to work, she was given a job not within her restrictions. Dr. Woelflein noted
that the work entailed looking left at a hard copy, right at the screen, typing and mouse work then
repeating. She indicated that appellant’s employment duties caused stretching of her neck, and
the flexed forward position aggravated her symptoms causing increased pain and tenderness. On
physical examination Dr. Woelflein noted that these employment duties had aggravated her
preexisting work-related condition.
However, Dr. Woelflein failed to provide a well-rationalized medical opinion which
explained how the work factors caused or aggravated the diagnosed conditions. Other than
noting appellant’s work duties required stretching her neck and being in a flexed forward
position, Dr. Woelflein does not explain the mechanism by which repetitive typing, moving a
mouse, and uploading medical files to patients’ computer charts would cause or aggravate the
diagnosed condition. A well-rationalized opinion is particularly warranted when there is a
history of a preexisting condition.14 However, Dr. Woelflein failed to address why appellant’s
complaints were not caused by her preexisting conditions.15 She did not provide adequate
13

A.P., Docket No. 11-1802 (issued April 10, 2012).

14

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

15

R.E., Docket No. 14-868 (issued September 24, 2014).

7

bridging evidence to show a spontaneous worsening of the accepted conditions. Rather,
Dr. Woelflein generally opined that appellant’s conditions were caused by her return to work in a
position which was outside her work restrictions.16 Medical conclusions unsupported by
rationale are of little probative value.17 Though she generally supported that appellant’s
conditions were caused by her return to work, Dr. Woelflein’s opinion on causal relationship was
conclusory without any additional explanation as to how the conditions caused disability or
became symptomatic. Thus, the reports of Dr. Woelflein are insufficient to meet appellant’s
burden of proof.
The remaining reports from Dr. Woelflein, such as her November 11, 2013 letter, are also
insufficient to establish appellant’s claim. In this letter, she indicated that appellant has right
shoulder tendinitis (impingement), cervical spondylosis (aggravated by cervical strain), and mild
right carpal tunnel syndrome, which she opined were caused by repetitive work as a medical
clerk. However, it is unclear whether Dr. Woelflein was referring to appellant’s original injury
in OWCP File No. xxxxxx459 or the current claim. Further, she failed to explain how the
employment activities caused, contributed to, or aggravated any diagnosed condition. This letter
is insufficiently rationalized and is of limited probative value with regard to causal relationship.
Other medical evidence from Dr. Woelflein does not offer an opinion on causal relationship.
Therefore these reports are of limited probative value.18
In a September 19, 2013 visit summary, Dr. Rudenberg noted that appellant returned to
work in a “production based job in June 17.” She noted that new x-rays showed multilevel
spondylosis with foraminal stenosis and diagnosed several conditions, some of which she noted
were a chronic problem which appeared to progress. However, as Dr. Rudenberg does not offer
an opinion on causal relationship, this report is of limited probative value.19
In her June 27, 2016 report, Dr. Rudenberg indicated that appellant performed work
involving repetitive motions from a static position and, in less than a week after beginning the
new position, she suffered an acute episode of torticollis which resulted in emergency room
treatment. She opined that this showed good cause for appellant’s work assignments
contributing to her disabling condition. Dr. Rudenberg discussed the additional external factors
which had exacerbated the progression of the diagnosed osteoarthritis. She also discussed that
poor environmental and ergonomic conditions, along with repetitive movements can cause carpal
tunnel syndrome and overuse tendinopathy. Dr. Rudenberg concluded that this was a substantial
basis for appellant’s medical complaints. However, she failed to identify the specific external
factors that caused appellant’s exacerbation and progression of her diagnosed osteoarthritis, nor
did she discuss the mechanics of how those external factors would have exacerbated her
condition. Dr. Rudenberg has not explained the extent to which the normal progress of this
degenerative condition has been altered as a result of those factors. A well-rationalized opinion
16

J.H., Docket No. 14-775 (issued July 14, 2014).

17

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

18

Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship).
19

Id.

8

is particularly warranted when there is a history of a preexisting condition.20 Dr. Rudenberg also
discussed that poor environmental and ergonomic conditions and repetitive movements can
cause carpal tunnel syndrome and overuse tendionopathy and opined that this was a substantial
basis for appellant’s medical complaints. However, she failed to demonstrate how the
ergonomics of appellant’s situation was not ideal and failed to provide any objective evidence to
support that appellant’s preexisting carpal tunnel condition had been altered as a result of those
factors. Dr. Rudenberg also has not provided any medical explanation as to how the flexing and
extending of the neck would have resulted in an injury to appellant’s forearm and wrist. There is
no indication that she had any knowledge of appellant’s work duties or the length of time
performed. No medical rationale has been provided to support her conclusion that repetitive
motions appear to be a substantial basis for appellant’s medical complaints of tendinopathy.
Dr. Rudenberg also reasoned that, because appellant suffered an acute episode of
torticollis less than a week after starting a new position, there was good cause to opined that her
work duties contributed to appellant’s condition. However, neither the fact that the condition
became apparent during a period of employment nor the belief that the condition was caused or
aggravated by employment factors or incidents is sufficient to establish causal relationship.21
Causal relationship must be substantiated by reasoned medical opinion evidence, which is
appellant’s responsibility to submit. For the above reasons, the Board finds that Dr. Rudenberg’s
reports are insufficiently rationalized and is of limited probative value with regard to causal
relationship.
In a June 16, 2016 report, Dr. Katz noted that appellant was diagnosed with AC joint
arthritis and impingement syndrome in 2012. He indicated that appellant returned to him in
April 2013 with complaint of pain radiating down her arm. Dr. Katz opined that appellant’s
repetitive work could be the cause of some of her shoulder issues and indicated that repetitive
overhead reaching and gripping/grasping could cause irritation of the shoulder. His opinion
lacks a clear diagnosis related to appellant’s claimed 2013 injury. Furthermore, Dr. Katz’s
opinion is speculative in nature as he expresses no knowledge of the amount of time appellant
spent performing the repetitive activities listed and provides no explanation as to the mechanics
of how those work duties would have resulted in an injury or irritation to appellant’s shoulder.22
Thus, this report is insufficient to meet appellant’s burden of proof.
The remaining medical evidence of record is also insufficient to establish appellant’s
claim. Dr. Katz’s September 4, 2013 progress note has no bearing on appellant’s claim as the
physician discussed a history of appellant experiencing pain in her right shoulder a few days ago,
when she tried to push herself up out of a bathtub. He indicated that no other injury brought this
on and found that she could return to work with no work over chest level with the right arm.

20
21

See supra note 14.
See Joe T. Williams, 44 ECAB 518, 521 (1993).

22
Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).

9

The diagnostic reports of record are also insufficient to establish appellant’s claim as the
physicians interpreted diagnostic imaging studies and provided no opinion on the cause of
appellant’s injury.23
As the medical evidence of record does not contain rationale explaining how appellant’s
employment duties caused or aggravated a medical condition involving her neck or shoulder,
appellant has not met her burden of proof to establish a medical condition causally related to
factors of her federal employment. As noted, causal relationship is a medical question that must
be established by probative medical opinion from a physician.24 The physician must accurately
describe appellant’s work duties and medically explain the pathophysiological process by which
these duties would have caused or aggravated her condition.25 The need for medical reasoning or
rationale is particularly important given the fact that medical evidence of record indicates that
appellant had preexisting conditions.26
On appeal counsel argues that OWCP should accept the claim given the absence of any
contradictory medical evidence. For the reasons discussed above, the medical reports are
insufficient to meet appellant’s burden of proof as they are not sufficiently rationalized.
Appellant may submit new evidence or argument as part of a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury or
medical condition causally related to the accepted factors of her federal employment.

23

J.P., Docket No. 14-87 (issued March 14, 2014).

24

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 6.

25

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).
26

T.M., supra note 14.

10

ORDER
IT IS HEREBY ORDERED THAT the July 20, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

